IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-20104
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TONY BERNARD CHERRY,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-594-1
                      --------------------
                        October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Tony Bernard Cherry appeals his conviction of being a felon

in possession of a firearm.   He argues, relying on United States

v. Lopez, 514 U.S. 549 (1995), that 18 U.S.C. § 922(g)(1) is

unconstitutional on its face because it does not require that

there be a “substantial” effect on interstate commerce.   He also

contends that, if a substantial effect on interstate commerce is




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20104
                                -2-

required for a 18 U.S.C. § 922(g)(1) conviction, his indictment

and the evidence supporting his conviction were insufficient.

     He acknowledges that his arguments are foreclosed by this

court’s decisions in United States v. Rawls, 85 F.3d 240 (5th

Cir. 1996); United States v. Daugherty, 264 F.3d 513 (5th Cir.

2001), cert. denied, 122 S. Ct. 1113 (2002); see also United

States v. Cavazos, 288 F.3d 706, 712 (5th Cir. 2002), cert.

denied, (U.S. Oct. 7, 2002, No. 02-5348), 2002 WL 1764873, but

seeks to preserve the argument for further review.

     As noted by Cherry, his arguments are foreclosed by the

cases cited above.   His conviction is AFFIRMED.